DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) (a)(2)  as being  by anticipated by Chen et al. (US 2020/0100460 henceforth Chen).
Regarding claim 1, Chen discloses an object supplying assembly, comprising:
a storage tank (grain storage component 400), having a first space adapted to store a plurality of objects (storage tank 410, figs. 6) and a second space communicating with the first space (grain delivery assembly 420, figs. 6); a rotating member (rotating component 300), disposed in  the second space (fig. 7), adapted to rotate along an axis (para. 0041), wherein the rotating member comprises a recess recessed from an outer edge towards the axis (recess 332, fig. 4), and the recess rotates around with the rotating member (para. 0044); a driving module, driving the rotating member to rotate along the axis (driving component 200, para. 0039); and a partition board (bottom wall of groove 422, fig. 6), wherein the rotating member is located between the storage tank and the partition board (rotating component 300 is positioned between storage component 400 and bottom wall of groove 422, fig. 2), and the partition board comprises a partition opening misaligned with the first space (notch, fig. 6), wherein when the recess of the rotating member rotates to a first position facing the first space (recess 332 facing grain mouth 413 or wall opposite feeding port 426, fig. 6), the recess communicates with the first space and one of the plurality of objects is able to enter the recess from the first space (para. 0044, grain falls into recess 332 from grain mouth 413, fig. 6), wherein when the recess of the rotating member rotates to a second position aligned with the partition opening of the partition board, the one of the plurality of objects in the recess is allowed to drop and pass through the partition opening (para. 0044, as rotating component 300 rotates grain located in recess 332 located opposite step surface 424 is rotated to the notch and falls through feeding port 426).
Regarding claim 2, Chen discloses wherein the second space comprises an internal region (region opposite step surface 424) and an outer region communicating with each other (region of step surface 424, fig. 6), the internal region is aligned with the first space (fig. 3), the outer region is misaligned with the first space, and the partition opening corresponds to the outer region (fig. 6).
Regarding claim 3, Chen discloses wherein the rotating member (rotating component 300) rotates along the axis so that the recess cyclically and alternatively passes through the internal region and the outer region (recess 332 rotates to an internal region, i.e. region opposite step surface 424), and the object in the recess is able to enter the recess from the first space when the recess is located in the internal region (grain enters recess 332 from grain mouth 413), and the object in the recess is able to pass through the partition opening after being brought to the outer region by the rotating member (grain located in recess 332 is rotated to the notch then fall through feeding port 426).
Regarding claim 4, Chen discloses wherein the object supplying assembly further comprises a replaceable height-limiting member disposed in the storage tank (tooth slice 433, para. 0042, fig. 6), the height-limiting member is located at a side of the rotating member away from the partition board (tooth slice 433 is located adjacent to rotating member 300, fig. 2) and is located between the internal region and the outer region (tooth slice 433 extends into groove 422, para. 0042) and a passable height is defined by a distance between the partition board and the height-limiting member (grain positioned in recess 332 is limited by the space between the bottom wall of groove 422 and a lower portion of tooth slice 433).
Regarding claim 5, Chen discloses wherein the height-limiting member comprises an inclined structure (lower portion of tooth slice 433 is inclined, fig. 6), and the passable height is a distance between a lower end of the inclined structure and the partition board (grain positioned in recess 332 is limited by the space between the bottom wall of groove 422 and a lower portion of tooth slice 433).
Regarding claim 6, Chen discloses wherein the rotating member comprises a conical top portion away from the partition board (conical top portion of wheel 330, fig. 7), and the object is adapted to slide into the recess along the conical top portion (grain falling from tank 410 can slide along the conical portion of wheel 330).
Regarding claim 7, Chen discloses wherein the conical top portion has a perturbation structure (wing 380, fig. 4), and the perturbation structure is adapted to perturb the objects located in the first space when the rotating member rotates (para. 0041, wing 380 stirs grain in tank 410 to assist grain to fall down).
Regarding claim 8, Chen discloses wherein the driving module (driving component 200) comprises a motor and a gear linked to the motor (motor 210 and driving gear 320, para. 0049), the partition board (bottom wall of groove 422) is located between the gear and the rotating member (fig. 2), and the gear and the rotating member coaxially and synchronously rotate (para. 0039).
Regarding claim 9, Chen discloses wherein the gear has a gear opening aligned with the recess and the partition opening of the partition board (opening 621, fig. 2), and the object in the recess is allowed to drop and pass through the partition opening and the gear opening when the rotating member rotates to the second position (para. 0046).
Regarding claim 10, Chen discloses wherein the driving module further comprises a reduction gear (worm 240), the motor and the gear are linked through the reduction gear (para. 0039), and a number of teeth of the reduction gear is less than a number of teeth of the gear (worm 240 has less teeth than driving gear 320, fig. 4 and 5).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) (a)(2)  as being  by anticipated by Gao (US 6789503).
Regarding claim 11, Gao discloses an object casting assembly, comprising: a housing (casing 30, fig. 1), comprising an internal space (interior of chute 32), a supply opening to receive an object (upper passage 31) and a casting opening (opening of chute 32 leading to opening 12, fig. 1), the supply opening and the casting opening communicating with the internal space (col. 2, ll. 61-65); an impeller (paddle device 40), located in the internal space (fig. 1), rotatably disposed within the housing (col. 3, ll. 1-3), wherein the impeller comprising a plurality of blades (blades 42), a plurality of accommodating portions are formed among the blades within the impeller (regions between opposing blades 42, fig. 1), one of the plurality of accommodating portions receive the object from the supply opening, and when the impeller rotates and the one of the accommodating portions faces the casting opening, the object in the one of the accommodating portions is casted out from the casting opening (col. 3, ll. 36-42); and a driver, driving the impeller to rotate (transmission device 5, col. 3, ll. 18-22).
Regarding claim 13, Gao discloses wherein the housing comprises a first housing (side wall 34) and a second housing, (side wall 35, fig. 1) and the first housing and the second housing form the internal space and the casting opening communicating with the internal space (fig. 1).
Allowable Subject Matter
Claims 14-20 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647